Election/Restrictions
This application contains claims directed to the following patentably distinct species.
Figs. 1-4 and 17, drawn to a separable rain protection backpack in which the main pack is secured to the user’s back and the distal pack is deployable to the front of the user, and a rain poncho garment is connected between the front and rear packs that covers the main pack, the distal pack and the head/shoulders of the user when the distal pack is deployed (claim 1); and
Figs. 5A-14B, drawn to a separable ballistic backpack in which the main pack is secured to the user’s back and the distal pack is deployable to the front of the user, and two cummerbund garments are hidden between the front and rear packs that are deployable to connect the lower portions of the distal and main packs when the distal pack is deployed (claim 1).

After choosing between Species A and B, the applicant must choose between the following garment strap adjustment mechanism sub-species:
i.	Figs. 1-4, drawn to garment straps (203) that are statically connected to the main and distal pack (claim 1);
ii.	Figs. 5A-14B, drawn to garment straps that are retractable via spools (claim 1);
iii.	Figs. 15-17, drawn to garment straps that are in the form of a double Y-harness and include length adjustment buckles (claim 1); and


The species and sub-species are independent or distinct because they include mutually exclusive characteristics.  In addition, these species and sub-species are not obvious variants of each other based on the current record.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species/sub-species, or a single grouping of patentably indistinct species/sub-species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic to all species and sub-species.
There is a search and/or examination burden for the patentably distinct sub-species as set forth above because at least the following reason(s) apply:
Different searches (keyword and/or classification) are required to examine each species.
Different references would need to be considered to examine each species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species and sub-species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species/sub-species or grouping of patentably indistinct species/sub-species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species/sub-species, or groupings of patentably indistinct species/sub-species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species/sub-species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species/sub-species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species/sub-species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT T MCNURLEN/           Primary Examiner, Art Unit 3734